Citation Nr: 0024434	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a nervous disorder, to include major 
depression.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an increased evaluation for mechanical low 
back pain with history of bulging disc, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to October 
1992.  

The issue of entitlement to service connection for a nervous 
disorder, to include major depression, was previously denied 
by Department of Veterans Affairs (VA) rating decisions of 
October 1995 and January 1996.  The veteran did not appeal 
the decision within one year of notification thereof in 
February 1996.  

This current matter came before the Board of Veterans' 
Appeals on appeal from rating decisions of the Columbia 
Regional Office (RO).  By a rating action in March 1997, the 
RO denied the veteran's claim of entitlement to service 
connection for a nervous disorder.  A notice of disagreement 
(NOD) with that determination was received in April 1997.  A 
statement of the case (SOC) was issued in June 1997, wherein 
the RO indicated that the proper reason for the continued 
denial of the veteran's claim for service connection for a 
nervous disorder was the failure to provide new and material 
evidence to reopen said claim.  By a rating action in June 
1997, the RO denied the veteran's claim for service 
connection for PTSD.  A substantive appeal, with respect to 
the denial of the veteran's attempt to reopen  her claim for 
service connection for a nervous disorder, was received in 
July 1997.  An NOD with the denial of service connection for 
PTSD was received in October 1997, and an SOC was issued in 
November 1997.  

By a rating action in December 1997, the RO denied the 
veteran's claim for a rating in excess of 20 percent for her 
service-connected low back disorder.  A substantive appeal 
pertaining to the claim for service connection for PTSD was 
received in January 1998.  The veteran and her spouse 
appeared at a hearing before a hearing officer at the RO in 
January 1998, at which time they offered testimony regarding 
the claims for a nervous disorder and PTSD.  A transcript of 
that hearing is of record.  A supplemental statement of the 
case (SSOC), regarding a nervous disorder and PTSD, was 
issued in January 1998.  An NOD as to the denial of an 
increased rating for a low back disorder was received in 
January 1998.  An SOC regarding the claim for an increased 
rating was issued in January 1998, and a substantive appeal 
was received in February 1998.  A lay statement was received 
in March 1998.  An SSOC was issued in April 1998.  The appeal 
was received at the Board in May 1998.  

For reasons that will be set forth below, the issue of 
entitlement to an increased rating for mechanical low back 
pain with bulging disc will be addressed in the Remand 
section following the decision.  

The veteran is currently represented by The American Legion, 
which submitted written argument to the Board in February 
2000.  


FINDINGS OF FACT

1.  The veteran was denied service connection for a nervous 
disorder, to include major depression, by the RO in October 
1995 and January 1996.  She was notified of each denial and 
did not appeal.  

2.  The evidence submitted since the January 1996 rating 
decision, consisting of the veteran's contentions regarding a 
nervous disorder in service or within one year of service, is 
not new, because similar evidence was considered in January 
1996 and the new evidence which was submitted since January 
1996 is not so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for a nervous disorder.  

3.  The veteran has a current medical diagnosis of PTSD, and 
several medical providers have related the diagnosis to her 
claimed in-service sexual assault/rape.  

4.  The veteran's claimed in-service stressor is not related 
to combat.  

5.  The occurrence of the veteran's claimed in-service sexual 
assault/rape is not supported by credible corroborating 
evidence.  

6.  The current diagnosis of PTSD is based on unsubstantiated 
reports of a stressor as provided by the veteran.  


CONCLUSIONS OF LAW

1.  The January 1996 rating action is final, and evidence 
submitted since that decision does not constitute new and 
material evidence to reopen the veteran's claim for a nervous 
disorder, to include major depression.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

2.  PTSD was not incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (1999); 64 Fed. Reg. 32,807-808 (1999) (to be 
codified at 38 C.F.R. pt. 3); VA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.14c (Feb. 20, 1996); VA 
Adjudication Procedure Manual M21-1, Part III, paragraph 
7.47c(2) (Oct. 11, 1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen a claim for service 
connection for a nervous disorder, to include major 
depression

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Certain chronic diseases will 
be considered to have been incurred in service, under certain 
circumstances, even though there is no evidence of such 
disease during service.  38 C.F.R. § 3.307 (1999).  Psychosis 
is defined by law as a chronic disease, and the presumptive 
period is one year; thus, a psychosis will be considered to 
have been incurred in service, even though there is no 
evidence of it in service, if it became manifest to a degree 
of 10 percent or more within one year after separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999).  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  We 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), overruled on 
other grounds sub nom. Winters v. Gober, ___ F.3d ___, No. 
99-7108 (Fed. Cir. July 26, 2000).  In addition, Hodge 
overruled  Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  Elkins, 
supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  Therefore, the ruling in Hodge must be 
considered as easing the veteran's evidentiary burden in 
seeking to reopen a previously and finally denied claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled  Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999), noting that Hodge did not deal with the test for 
determining whether the evidence is new, which is a 
determination separate from whether it is material.  See also 
Anglin v. West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) 
("nothing in Hodge suggests that the understanding of 
"newness" as embodied in the first prong of the Colvin test 
is inadequate or in conflict with the regulatory definition 
of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been further interpreted by the Court of Appeals 
for Veterans Claims:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 
12 Vet.App. 1, 4 (1998), motion for recon/review denied, 12 
Vet.App. 234 (1999).  In determining whether newly submitted 
evidence is material under the caselaw discussed above, we 
are further guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material' . . . we are concerned . . . that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999) (per curiam).  As noted above, 
under the precedent decision of the Court in the Evans case, 
supra, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening.  Id. at 285.  

When the claim for service connection for a nervous disorder 
was denied by the RO in a final rating action in January 
1996, the record consisted of: the service medical records, a 
private hospital report dated in May 1995, report of a VA 
compensation examination conducted in September 1995, private 
treatment reports dated from May 1995 to August 1995, and 
private treatment reports dated from February 1993 to January 
1996.  

Essentially, the veteran's service medical records are 
completely silent with respect to any findings or diagnosis 
of a nervous disorder.  While private treatment reports 
indicate that the veteran was being followed by a social 
worker and, in February 1993, was diagnosed as suffering from 
an adjustment disorder (which is not considered a disease as 
the term is used under the law); the records do not reflect 
any hospital admission or treatment for a nervous disorder 
within one year after the veteran's discharge from service.  
The medical evidence of record in January 1996 showed that 
the veteran was first diagnosed with a nervous disorder in 
May 1995, more than one year following her discharge from 
service.  

By a rating action in January 1996, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include major depression and 
anxiety, based upon a finding that the service medical 
records did not reveal the presence of any psychiatric 
disorder during service.  

The evidence received since the January 1996 decision 
essentially consists of: a VA treatment report dated in 
November 1996; VA outpatient treatment reports dated from 
September 1996 to December 1996; VA outpatient treatment 
reports dated from November 1996 to March 1997; a statement 
dated in April 1997; a medical statement dated in April 1997; 
VA progress notes dated from November 1996 to October 1997; a 
duplicate lay statement dated in April 1997; a report of 
contact (on VA Form 119) dated October 29, 1996; VA treatment 
reports dated from November 1996 to December 1996; service 
medical records dated from December 1991 to October 1992; a 
copy of a report from the United States Criminal 
Investigation Command dated from September 1992 to October 
1992; VA outpatient treatment reports dated from April 1997 
to November 1997; the veteran's testimony offered at the 
personal hearing before a hearing officer at the RO in 
January 1998; VA outpatient treatment reports dated from 
December 1997 to January 1998; and a lay statement dated in 
March 1998.  

In this regard, the Board notes that the newly received 
medical records reflect findings of major depression and 
PTSD.  While this evidence is new, it is not material as it 
merely shows that the veteran currently suffers from a 
psychiatric disorder, which has no bearing on the issue of 
whether a psychiatric disorder was present in service or 
whether a psychosis was present within one year of service.  
While the new service medical records reflect the veteran was 
seen at the coummunity mental health service from September 
1991 to October 1992, where she received counseling for 
"situational stress" and marital discord, they do not 
report any finding of a psychiatric disorder during service.  
In fact, during a clinical visit in October 1992, it was 
noted that the veteran's mood displayed no evidence of 
depression, although she had said that she was feeling 
depressed; it was noted that she displayed a normal behavior 
pattern.  Therefore, these records are not so significant 
that they must be considered in order to fairly decide the 
merits of the case.  

We have noted the statement from the clinical staff chaplain 
at the psychiatric unit, at the Dorn VA medical center, dated 
in April 1997, indicating that the veteran had been his 
patient during the months of November and December 1996, 
during which time her diagnosis was extreme depression with 
suicidal ideations.  This document can only be viewed as a 
confirmation that the veteran suffers from a psychiatric 
disorder, currently diagnosed as depression, a fact that was 
previously considered in January 1996.  Thus, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  

The veteran's testimony reiterates her contentions that she 
developed a psychiatric disorder during military service.  
Such evidence is not new, because similar contentions were 
made at the time of the January 1996 rating decision.  The 
Board notes that the lay statements from the husband and 
friend of the veteran are new, insofar as they were not 
previously considered by the RO; however, they are not 
material because they are silent as to any indications that 
the currently diagnosed psychiatric disorder had its onset in 
military service or within one year thereof.  

Therefore, based on the foregoing, the Board finds that the 
evidence received subsequent to the January 1996 rating 
action is not new and material, and does not serve to reopen 
the veteran's claim for service connection for a nervous 
disorder, to include depression.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  Accordingly, the 
benefit sought on appeal is denied.  

The Board further notes that, in its June 1997 statement of 
the case, the RO cited to 38 C.F.R. § 3.156, the regulation 
discussed with approval in Hodge, and quoted that 
regulation's pertinent language as it relates to new and 
material evidence claims.  The RO's analysis, however, by 
concluding that "[t]o justify a reopening of a claim, on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome," appears to be predicated, in part, upon 
language found impermissible by Hodge.  It is therefore 
unclear whether the RO has appropriately considered the 
veteran's claim under the language of section 3.156.  This 
raises the question as to whether the case should be remanded 
in order to protect the veteran's due process rights, by 
ensuring that the RO did consider the case using the correct 
interpretation of the law.  

With respect to the veteran's current appeal, the Board finds 
that our proceeding to a decision, without remanding to the 
RO, does not unduly prejudice the veteran.  In reaching this 
conclusion, we note that the evidence submitted by the 
veteran does not "bear directly or substantially on the 
specific matter under consideration."  As indicated above, 
the veteran has submitted evidence which is either 
duplicative or cumulative of the evidence considered in the 
previous final decision.  Therefore, after careful review of 
the record, the Board can find no reason that a remand of the 
veteran's appeal, for reconsideration by the RO under the 
Hodge new-and-material-evidence standard, would be judicially 
expedient or otherwise result in a different finding.  Thus, 
such a remand would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, supra, at 207; Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen  her previously denied claim of 
entitlement to service connection for a nervous disorder, to 
include major depression, that claim may not be reopened.  

II.  Service connection for PTSD

A.  Factual background

The records indicate that the veteran served on active duty 
from July 1990 to October 1992.  The service medical records 
indicate that she was seen on several occasions for recurrent 
back pain.  A treatment report indicates that the veteran was 
seen for counseling in January 1992, at which time it was 
noted that she was 24 weeks pregnant, with marital discord 
and apparent adjustment problems.  It was noted that the 
veteran was under stress due to her problems with her 
marriage; she was reported to be motivated and willing to go 
through counseling at the mental health service for stress 
management.  No suicidal or homicidal ideations were noted, 
but she did complain of not eating or sleeping.  No pertinent 
diagnosis was reported.

Received in July 1995 was a private hospital report 
indicating that the veteran was referred to the hospital in 
May 1995 for a psychiatric evaluation; at that time, she 
indicated that she had been depressed since 1991 and realized 
that she could not function well.  The veteran also stated 
that she was having problems with her functioning at home; 
she stated that she often became irritated with her husband 
and her children.  The veteran related that she sometimes 
screamed at her kids, and had been crying everyday.  It was 
noted that she had seen a counselor from November 1992 to 
July 1994, at which time she was treated for several medical 
problems, including depression.  She admitted to suicidal 
ideations since age 12; she stated that past traumatic events 
included being raped in September 1992.  The veteran reported 
that she was unable to tolerate stress and screamed at her 
husband and kids; she had lost friends and was currently 
isolating herself from others.  

On mental status evaluation, it was observed that the 
veteran's affect was sad; she easily cried throughout the 
interview, with decreased intensity in range of affect.  She 
suffered from hopelessness and helplessness; her mood was 
very depressed.  She frequently cried three or four times a 
day.  Her thoughts were mood congruent.  She had recurrent 
suicidal ideation, with poor judgment and reasoning.  She had 
lack of motivation and lack of energy, and suffered from 
anhedonia and also had been withdrawn due to losing her 
friends.  She was easily irritable, screaming at home at the 
children for no reason at all and then feeling very guilty 
about doing that.  She stated that she had enough insight to 
know that she needed help and that she had "been depressed 
for too long of a time and needed some help now."  The 
examiner indicated that the veteran was in need of 
hospitalization at time.  She was oriented to time, place, 
and person.  She appeared to be in good contact with reality.  
Her thoughts showed no delusional system, no hallucinations 
and no signs of psychosis, and no clouding of consciousness.  
The veteran suffered from no acute confusion and she did not 
appear to be withdrawn or detoxifying, or in withdrawal from 
any substances.  She denied the use of substances and 
admitted to drinking only occasionally.  The diagnostic 
impression was major depression with anxiety and insomnia.  

The report of a VA compensation examination conducted in 
September 1995 reflects evaluation of a physical disability; 
this report does not reflect any complaints or findings of a 
psychiatric disorder, to include PTSD.  Received in November 
1995 was a copy of a private hospital report dated from May 
1995 to August 1995, the findings of which were reported and 
discussed above.  

Received in January 1996 were outpatient treatment reports 
from the Gorgas Community Hospital, dated from February 1993 
to January 1996, indicating that the veteran had received 8 
sessions of individual and family counseling beginning on 
February 22, 1993.  The veteran's treatment was centered 
around communications, marital problems, and problem solving.  
During a clinical visit in February 1993, the veteran was 
diagnosed with adjustment disorder and marital problems.  
During a clinical visit in March 1993, the veteran reported 
problems with depression; she reported being physically 
abused by members of her own family.  During a subsequent 
visit in July 1993, the veteran reported that she had been 
sexually assaulted, but she did not want to talk about it.  

The veteran's initial claim for service connection for PTSD 
was received in November 1996.  Submitted in support of the 
claim was a VA treatment report, dated in November 1996, 
indicating that the veteran was being followed on an 
outpatient basis for borderline personality disorder, with 
episodes of psychotic decompensation and PTSD.  

Of record is a report of contact (VA Form 119), dated October 
29, 1996, indicating that the veteran was being treated at 
the Columbia Vet Center for PTSD; it was also indicated that 
she was referred to the VAMC mental hygiene clinic for 
medication assessment for the anxiety and depression that 
accompanied the PTSD.  

Received in December 1996 were VA outpatient treatment 
reports, dated from September 1996 to December 1996, which 
show that the veteran received clinical evaluation and 
treatment for several disabilities, including a psychiatric 
disorder diagnosed as PTSD.  The records indicate that the 
veteran was referred to the mental health clinic on November 
7, 1996, due to anxiety and depression; she indicated that 
she continued to experience suicidal ideations and was 
receiving marital counseling.  The assessment was depressive 
disorder secondary to rape in 1992.  The veteran was next 
seen on November 22, 1996, at which time it was noted that 
she had been seen in the emergency room the night before.  It 
was noted that the veteran had a history of PTSD secondary to 
assault while in service; she also suffered from borderline 
personality and depressive-type psychosis.  The assessment 
was PTSD secondary to assault.  A treatment note dated in 
December 1996 indicates that the veteran was brought to the 
emergency room by a friend; she was tearful and upset; she 
admitted to striking herself in the face, but denied any 
suicidal or homicidal ideations.  The diagnosis was 
depression.  

Received in March 1997 was a PTSD questionnaire, wherein the 
veteran reported that, while on active duty at Fort Irwin, 
California, on September 12, 1992, she invited some friends 
to her house to watch a boxing match on television; she 
indicated that she was ill at the time and was taking 
medications for back pain.  The veteran stated that the 
medications sedated her and she went to sleep; she woke up to 
discover that a person who was a "friend" had forcibly had 
sexual relations with her while she was unconscious.  She 
noted that he had had intercourse with her for five hours 
before she became alert enough to know what he was doing; she 
stated that she was in excruciating pain.  The veteran 
explained that she told the person to stop, and she had to 
push him repeatedly until he got off her; they then engaged 
in an argument when she threatened to call the military 
police (MPs), and he threatened to kill her and her family.  
The veteran indicated that, although her friend told her to 
go to the hospital and call the MPs, she was in so much pain 
and fear of retaliation that she did not follow the friend's 
advice; she noted that the individual subsequently stalked 
and threatened her.  The veteran stated that, when she 
finally called the MPs, the man got in a car and tried to 
flee, but he was later caught and brought to custody.  

Received in April 1997 were VA outpatient treatment reports 
dated from November 1996 to March 1997, reflecting treatment 
for several disabilities including a psychiatric disorder 
variously diagnosed as depression, borderline personality 
disorder, and PTSD.  These reports were previously discussed 
above.  

Received in July 1997 was a statement from the veteran's 
husband, dated in April 1997, wherein he expressed having 
personal knowledge of his wife's condition after she was 
sexually assaulted in September 1992.  He recalled being 
stationed in Panama on September 30, 1992, when the Red Cross 
notified him that his wife had been sexually assaulted by 
another soldier; he had no words to express how he felt upon 
hearing that news.  He stated that his wife was in a lot of 
distress, both physically and mentally, at that time; he 
explained that the veteran did not seek immediate medical 
attention due to threats made by the assailant.  He indicated 
that he brought the veteran back to Panama, where she was 
very depressed and cried every day; there was a complete 
change in her behavior towards him and the children, which 
caused marital problems.  He reported that they subsequently 
sought psychological treatment, and learned that the veteran 
was suffering from depression and anxiety attacks.  He also 
reported that the veteran continued to experience problems 
with depression, and was subsequently hospitalized in 1995; 
he noted that, in 1996, she was admitted to a VA hospital in 
South Carolina where she was diagnosed with PTSD, borderline 
personality disorder, and psychosis.  

Also received in July 1997 is a medical statement from a 
clinical staff chaplain at the Dorn VA medical center, dated 
in April 1997, indicating that the veteran was his patient at 
the psychiatric unit during the months of November and 
December 1996.  The chaplain reported that the veteran's 
diagnosis was that of extreme depression with suicidal 
ideations; he stated that she was given a combination of 
medicine and group therapy in attempts to alleviate her 
symptoms.  The chaplain related that he counseled the veteran 
privately on several occasions and noticed a frightened and 
angry patient who related several instances in her life when 
she was the victim of sexual attacks by both family members 
and a military soldier.  The veteran indicated that the 
family member attacks happened at a very young age, but the 
traumatization never really came to a head until she was 
raped by a military member while on active duty; in her 
terms, "it was the straw that broke the camel's back."  The 
Chaplain noted that the veteran suffered from recurring 
nightmares and flashbacks from the rape that stifled her 
mental and spiritual growth and caused her obsessive anger 
and fear; he stated that counseling and medicine only seemed 
to give her a temporary cure for a problem so deep and 
psychological that it will be years before she is able to 
function normally.  

Received in October 1997 were VA progress notes dated from 
November 1996 to October 1997, which show that the veteran 
continued to receive ongoing clinical evaluation, brief 
periods of hospitalization and treatment for several 
disabilities, including symptoms of a psychiatric disorder; 
she also attended and participated in a Women's group, in 
which they discussed stress and how it impacted on the 
individuals as well as the losses that they have experienced.  
During a clinical visit in April 1997, it was noted that the 
veteran continued to struggle with her feelings of shame, 
fear, and guilt that have been a part of her life since she 
was a victim of acquaintance-rape while in the military.  
During a clinical visit in June 1997, the veteran expressed 
feelings of anxiety and depression.  In July 1997, it was 
noted that she remained upset that the rape charges in 
service were dropped; she stated that it was "eating her 
up" every day.  

Received in October 1997 were VA treatment reports dated from 
November 1996 to December 1996, indicating that the veteran 
was being followed on outpatient basis for borderline 
personality disorder with episodes of psychotic 
decompensation and PTSD.

Also received in October 1997 were additional service medical 
records dated from December 1991 to October 1992, which show 
that the veteran was being followed at the community mental 
health service while on active duty.  A problem list 
indicated that the veteran's major problems were situational 
stress, pregnancy (back problems), and marital discord.  
During a clinical visit in October 1992, it was noted that 
the unit reported that the veteran had a pending Field Grade 
Article 15 (non-judicial punishment under the Uniform Code of 
Military Justice) per adultery charges.  The veteran related 
that she and a male had become good friends over the course 
of two months, and had engaged in sexual activity on three 
occasions.  The veteran explained that she was upset after 
receiving information that her husband had cheated on her 
while he was stationed in Panama; as a result, she became 
enraged and wanted to "pay her husband back."  These 
records do not reflect any finding or diagnosis of a 
psychiatric disorder, including PTSD.  

Also received in October 1997 was the report of an 
investigation conducted by the United States Army Criminal 
Investigation Command in September 1992.  The report 
indicated that the office was notified by the Military Police 
(MP) of a rape that occurred on September 12, 1992.  During 
the interview with the veteran, she related the incident that 
occurred on the day in question, as previously reported on 
her PTSD questionnaire in March 1997.  In his statement, the 
named individual admitted that he and the veteran did have 
sexual relations several times on the night in question; 
however, he claimed that it was consensual.  Following 
interviews with the veteran and the named subject, on 
September 19, 1992, the Special Agent in Charge determined 
that there was not enough evidence to believe that the 
individual named had committed the crime of rape.  The 
Special Agent also determined that, based on statements 
rendered by both parties, there was enough probable cause to 
believe that both the veteran and the individual named only 
committed the crime of adultery.  The investigation was 
terminated on September 19, 1992, wherein no crime was 
committed within the investigative purview of USACIDC.  

Also received in October 1997 was a copy of the Commander's 
Report of Disciplinary or Administrative Action, dated in 
October 1992, indicating that an Article 15 action was taken 
against the veteran based on a charge of adultery.  

Received in December 1997 were VA outpatient treatments 
report dated from April 1997 to November 1997, which show 
that the veteran received clinical evaluation and treatment 
for several disabilities.  These records also reflect that 
the veteran continued to attend and participate in weekly 
group sessions at the Women's clinic, where she discussed 
sources of stress in her life, and ways in which to handle 
those sources of stress.  

At her personal hearing in January 1998, the veteran reported 
that, although she had been to the mental health clinic while 
in service, she had not been seen by a psychologist prior to 
being sexually assaulted in September 1992.  The veteran 
indicated that the reason she did not seek medical assistance 
after her assault is because she was much too scarred.  She 
stated that, although she reported the incident and a 
preliminary investigation was conducted, the charges were 
dropped without her knowledge; she was only because aware 
that the charges had been dropped when she was charged with 
adultery.  The veteran related that she did not seek any 
assistance from the civil authorities because she did not 
realize that she had a right to do that.  The veteran's 
husband offered testimony regarding his knowledge of the 
incident, similar to that related in his statement dated in 
April 1997.  The veteran's husband related that, after the 
incident, she began to experience flashbacks, nightmares, and 
crying spells; he stated that they both eventually went to 
counseling, at which time the doctor indicated that the 
veteran's problems were related to the sexual assault.  

Received in January 1998 were VA treatment reports dated from 
December 1997 to January 1998, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities, including a psychiatric disorder.  

Received in March 1998 was a lay statement from an individual 
who reported to have known the veteran for over a year, and 
had noted a constant change in her mental and physical 
health.  She reported taking the veteran to the emergency 
room because of panic attacks, resulting from the incident in 
service; she noted that the veteran cries in her sleep, 
seldom goes out, and is a very scarred person.  The veteran's 
friend stated that it was her belief that the veteran's 
current mental condition was a direct ramification of her 
rape which occurred on September 13, 1992, and that her 
family has also suffered because of that incident.  

B.  Legal analysis

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, she has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

In this regard, the Board notes that, in order for a claim to 
be well grounded, there must, in general, be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus (that is, a link or 
connection) between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

More specifically, the Court of Appeals for Veterans Claims 
has held that a PTSD claim is well grounded where the veteran 
has "submitted medical evidence of current PTSD; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability".  
Cohen v. Brown, 10 Vet.App. 128, 137 (1997); see also Harth 
v. West, 14 Vet.App. 1, 4 (2000) (citing Cohen).

Applying these standards to the current claim, the Board 
notes that the veteran has contended that she was raped by 
another soldier while on active duty in September 1992, and 
that he subsequently threatened her and her family.  Solely 
for the purpose of determining the well-groundedness of her 
claim, these contentions will be deemed credible.  See King, 
supra.  Furthermore, there has been a medical diagnosis of 
PTSD, attributed to the alleged stressor incidents, made by 
VA physicians at the VA Medical Center in Columbia.  
Accordingly, the Board finds that the claim is plausible, as 
there is evidence of a stressor incident or incidents in 
service, evidence of a current disability, and also seemingly 
competent evidence that the current disability is a 
"residual" of the stressor experienced in service.

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  
For a claim to be denied on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet.App. 
518 (1996), citing Gilbert, at 54.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

The Board notes that, at the time the veteran initiated her 
claim for service connection for PTSD, the applicable 
regulation provided, in pertinent part, as follows:

Service connection for post-traumatic stress 
disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service 
stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to 
combat, service department evidence that the 
veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed 
in-service stressor.

38 C.F.R. § 3.304(f) (1997).

That regulation has been amended, and now provides, in 
pertinent part:

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service 
stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.

64 Fed. Reg. 32,807 (Jun. 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (1999).  That amendment implemented the 
Cohen decision, which had held that 38 C.F.R. § 3.304(f) did 
not adequately reflect the law of the governing statute, 38 
U.S.C.A. § 1154(b).  The effective date of the amendment is 
March 7, 1997, the date the Cohen decision was issued by the 
Court.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet.App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Here, we observe 
that the RO, in its discussion of PTSD in the January 1998 
SSOC, referred to the obsolete, "clear diagnosis" version 
of the regulation.  If the present case turned upon the 
diagnosis, we might be compelled to remand this issue for the 
RO to reconsider the matter under the new regulation.  
However, because the Board is not directly questioning the 
diagnosis of PTSD, we believe that remand would simply delay 
the resolution of this claim unnecessarily, with no benefit 
to the veteran.  See Winters, Soyini, Sabonis, supra.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 
Vet.App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  If the claimed 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence from any source that 
corroborates the veteran's testimony or statements.  YR v. 
West, 11 Vet.App. 393, 397 (1998); Cohen, 10 Vet.App. at 147.  

In the particular case of claimed personal assault, VA has 
established special procedures for evidentiary development.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  These procedures 
take into account the difficulty establishing the occurrence 
of the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  The provisions 
of M21-1 dealing with PTSD are substantive rules that are the 
equivalent of VA regulations; VA is therefore required to 
follow these provisions.  Patton v. West, 12 Vet.App. 272, 
277 (1999); YR, 11 Vet.App. at 398-99; Cohen, 10 Vet.App. at 
139.  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  In cases of claimed personal 
assault, VA recognizes that some evidence may require 
interpretation by a clinician to establish a relationship to 
the diagnosis, per Manual M21-1, Part III, paragraph 
5.14c(9).  Accordingly, the general rule that post-service 
medical nexus evidence cannot be used to establish the 
occurrence of the stressor is not operative in such cases.  
Patton, 12 Vet.App. at 280.  See Cohen, 10 Vet.App. at 145; 
Moreau, 9 Vet.App. at 396.  

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed inservice stressor(s) actually occurred.  38 
C.F.R. § 3.304(f).  The question of whether the veteran was 
exposed to a stressor in service is a factual determination, 
and VA adjudicators are not bound to accept such statements 
simply because treating medical providers have done so.  Wood 
v. Derwinski, 1 Vet.App. 190 (1991), aff'd on 
reconsideration, 1 Vet.App. 406 (1991); Wilson v. Derwinski, 
2 Vet.App. 614 (1992).The existence of an event alleged as a 
stressor that results in PTSD (though not the adequacy of the 
alleged event to cause PTSD) is an adjudicative, not a 
medical determination.  See Zarycki v. Brown, 6 Vet.App. 91 
(1993).  

As the veteran does not allege that she engaged in combat, 
and as her reported stressor is not related to combat, her 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that an in-service event claimed as a 
stressor occurred.  See Dizoglio v. Brown, 9 Vet.App. 163 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet.App. 283 (1994).  This does 
not mean that she cannot establish that the alleged in-
service events occurred, it only means that other "credible 
supporting evidence from any source" is necessary.  See 
Cohen.  Since there is a diagnosis of PTSD here, it must be 
determined whether there is credible supporting evidence of 
the veteran's alleged stressor, i.e., whether service records 
or other independent credible evidence corroborates the 
alleged stressor.  See Dizolgio, supra.  

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
veteran's allegation of a rape has not been corroborated by 
the evidence of record.  The record contains a statement from 
a clinical chaplain who treated the veteran at the 
psychiatric unit of the Dorn VAMC, indicating that the 
veteran suffered from extreme depression and suicidal 
ideations as a result of a rape in service.  The record also 
contains a statement from the veteran's husband attesting to 
the fact that he was called by the American Red Cross and 
informed that the veteran had been raped in September 1992.

Contravening the above evidence is the veteran's admission, 
noted in October 1992 near the time of her separation from 
service, that she had engaged in consensual sexual relations 
with the same individual, not her husband, on several 
occasions, to "get back" at her husband for reported 
infidelity on his part.  The Board does not presume that the 
mere fact of an ongoing illicit sexual relationship with a 
man other than her husband would preclude the possibility of 
the veteran's being raped by him at a later time.  However, 
further rebuttal of her rape allegation appears in the report 
of the investigation conducted by the United States Army 
Criminal Investigation Command Office, which determined that 
there was insufficient evidence to believe that the 
individual named by the veteran had committed the crime of 
rape.  Moreover, the chronology of the above events indicates 
that, the month after the alleged rape, the veteran was 
telling a clinician that she had engaged in sexual activity 
with the same man, on three occasions, because she was angry 
with her husband, and she did not state that any rape had 
taken place.

Likewise, medical statements that accept a claimant's reports 
as credible and relate his/her PTSD to events experienced in 
service do not constitute the requisite credible evidence of 
a stressor.  Moreau v. Brown, 9 Vet.App. 389 (1996).  As 
noted above, several VA treatment reports reflect that the 
examiners have related that the veteran's currently diagnosed 
psychiatric disorders, particularly PTSD, were due to sexual 
assault/rape.  The filtering of the veteran's account of her 
military service through her physician does not transform the 
veteran's account into competent medical evidence, or an 
accurate account of those experiences, merely because the 
transcriber happens to be a medical professional.  See 
Leshore v. Brown, 8 Vet.App. 406, 409 (1995). 

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that she was raped 
in service.  Thus, although the foundation for the diagnosis 
of PTSD in this case was the veteran's account of having been 
raped, we must conclude that the claimed stressor has not 
been satisfactorly established as having occurred.  The 
veteran may very well consider events which occurred in 
conjunction with her sexual relationship with the individual 
in service to have been stressful, but no medical 
professional has indicated that such a situation qualifies as 
a valid PTSD stressor under pertinent diagnostic criteria. 

Thus, while the veteran does have a diagnosis of PTSD related 
to purported in-service stressor, that stressor is not shown 
by satisfactory evidence to have occurred.  We find that the 
veteran's testimony in this claim is not reliable, and is of 
little evidentiary weight.  Having so concluded, the Board 
finds that the preponderance of the credible evidence is 
against the claim, and that neither a VA psychiatric 
examination nor further interpretation by a clinician of the 
in-service symptoms/behavior is necessary.  See M21-1, Part 
III, 5.14(c); Patton v. West, supra, at 280.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a nervous disorder, to 
include major depression, the appeal is denied.  

Entitlement to service connection for PTSD is denied.  


REMAND

The veteran has contended, in substance, that her lumbar 
spine disorder is becoming progressively more severe, with 
flare-ups, pain, radiation of pain to the lower extremities, 
muscle spasms, limitation of motion, and exacerbations 
brought on by prolonged sitting and chronic use.  She has 
argued that the current manifestations of  her low back 
disability more nearly approximate the criteria for a higher 
rating under 38 C.F.R. § 4.7 (1999).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

When the veteran was last examined in July 1995, she 
complained of daily back pain, which is exacerbated with 
prolonged sitting and standing; she also reported occasional 
radiation of pain into the right leg.  She denied 
paresthesias or weakness; however, she indicated that she 
experienced occasional urinary incontinence.  On examination, 
there was no visible abnormality of the spine.  She was 
exquisitely tender to palpation from approximately T8 down to 
her sacrum; she was also tender over both her spinous 
processes and paraspinous muscles.  She had pain in the back 
with straight leg raising.  No X-ray findings were reported.  
The pertinent diagnosis was chronic low back pain.  

VA outpatient treatment reports dated for the period of April 
to November 1997 reflect that the veteran complained of 
recurrent back pain with radiation to both legs.  A treatment 
report dated in October 1997 indicates that she was seen in 
the emergency room for complaints of recurrent episodes of 
back pain; she stated that she was unable to do any 
housework.  It was noted that she came to the hospital by 
ambulance and was given Percocet, which had not relieved 
pain.  On examination, the veteran was bent over moaning and 
groaning loudly, especially upon being touched on the lumbar 
area, right side.  The diagnosis was CT diffuse bulging disc, 
L4-5 and L5-S1, right greater than left.  During a clinical 
visit in November 1997, the veteran complained of severe low 
back pain with incontinence of urine and stool; it was noted 
that she had severe pain to palpation on the lower back, with 
severe to right leg raising.  It was also noted that x-ray 
study of the back revealed mild convexed left thoracolumbar 
scoliosis and minimal disc space narrowing at L5-S1.  Another 
treatment note dated in November 1997 observed that the 
veteran was using a Canadian crutch.  

In the informal hearing presentation dated in February 2000, 
the veteran's representative maintained that the veteran's 
low back disorder has affected her employment.  He requests 
that the veteran be accorded a social and industrial survey 
to determine the impact of the back disorder on the veteran's 
ability to work and carry out other activities of daily 
living.  The representative also requests that the veteran be 
accorded another VA examination, and that the examiner render 
an opinion as to the veteran's functional impairment due to 
her service-connected back disorder, pursuant to the 
provisions of 38 C.F.R. §§ 4.40, 4.59.  

The Board notes that the veteran's disability has been rated 
by the RO under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293.  Mild intervertebral disc syndrome 
is rated 10 percent disabling.  When intervertebral disc 
syndrome is moderate and manifested by recurring attacks, a 
20 percent rating is assigned.  Severe intervertebral disc 
syndrome productive of recurring attacks with intermittent 
relief is rated 40 percent disabling.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent relief, is rated 60 percent 
disabling.  38 C.F.R. § 4.71a, DC 5293.  

In a December 1997 General Counsel opinion, it was 
specifically held that 38 C.F.R. §§ 4.40, 4.45 must be 
considered when a disability is evaluated under DC 5293 
pertaining to intervertebral disc syndrome.  VAOPGCPREC 36-
97.  

The Court of Appeals for Veterans Claims has held that 
medical evidence is required as to the degree of functional 
loss caused by the veteran's pain from this disability.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  This is especially so in light of the veteran's 
complaints of increased problems with certain activities.  

When rating musculoskeletal disability, it must be remembered 
that "a part which becomes painful on use must be regarded 
as seriously disabled."  38 C.F.R. § 4.40 (1999).  In 
DeLuca, supra, the Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is required in the context of a VA 
medical examination concerning the veteran's disability.  

Given the number of years that have elapsed since the last VA 
compensation examination and the latest records of medical 
treatment, and the veteran's claim of increased disablement, 
the Board agrees with the representative, and finds that a 
remand is required so that the veteran may be afforded VA 
orthopedic and neurological examinations for the purpose of 
determining the current degree of mechanical low back pain 
with a history of bulging disc.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Green v. Derwinski, 1 Vet.App. 121 (1991).  
In further support of the need for a more current and 
thorough examination, the Board notes that the September 1995 
VA examination did not include all relevant clinical findings 
pertaining to the low back, including the presence or absence 
of painful motion, muscle fatigue, and muscle strength.  That 
is, the VA examination report does not answer some of the 
points raised in DeLuca v. Brown, supra, which requires that 
functional loss be fully portrayed.  It is essential that the 
examination adequately portray the degree of functional loss.  
38 C.F.R. §§ 4.40, 4.45 (1997); DeLuca, supra.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to  her claims and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for her service-connected low back 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source she identifies.  Copies of 
the medical records from all sources she 
identifies, including VA records, (not 
already in the claims folder) should then be 
requested.  All records obtained should be 
added to the claims folder.  

2.  Following the receipt of the above-
requested evidence, if any, the RO should 
schedule the veteran for VA orthopedic and 
neurological examinations, in order to 
determine the current nature and severity of 
the back disorder.  The examiner should 
review the claims folder, including a copy of 
this Remand, and should indicate that a 
review of the claims folder was accomplished.  
The examiner's report should fully set forth 
all current complaints, pertinent clinical 
findings, including ranges of motion, and 
diagnoses.  X-ray studies of the veteran's 
spine should be accomplished, if indicated.  
Following examination of the veteran, the VA 
examiner should comment on whether the 
veteran's back disorder (rated as 
intervertebral disc syndrome) is mild, 
moderate with recurring attacks, severe with 
recurring attacks and intermittent relief, or 
pronounced with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the site 
of the diseased disc(s).  Thereafter, the VA 
examiner should specifically provide findings 
that take into account all functional 
impairments identified in 38 C.F.R. §§ 4.40, 
4.45 (1999), including pain, incoordination, 
weakness, fatigability, abnormal movements, 
etc.  The examiner should identify each 
functional disability legitimately 
experienced by the veteran.  Functional loss 
due to such difficulties should be described 
in terms of additional range- of-motion loss 
beyond that which is clinically observed.  
See DeLuca, supra.  If such analysis is not 
possible, the reasons for this impossibility 
should be set forth.  

3.  Following completion of the foregoing, 
the RO should review the claims file to 
ensure that all of the foregoing development 
has been completed in full, to include a 
review of the examination report and any 
requested medical opinion.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.  38 
C.F.R. § 4.2 (1999).  

4.  Thereafter, the RO should re- adjudicate 
the issue of entitlement to an increased 
evaluation for mechanical low back pain with 
a history of bulging disc, in light of the 
additional evidence.  If any determination 
remains adverse to the veteran, both she and 
her representative should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, including the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
reflects detailed reasons and bases for the 
decision.  They should then be afforded the 
applicable time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



